GOLDEN OPPORTUNITIES CORPORATION 520 S. Snowmass Circle Superior, Colorado, 80027 October 27, 2011 Andrew D. Mew Accounting Branch Chief Securities and Exchange Commission Washington DC 20549 Re:Golden Opportunities Corporation Form 10-K for the fiscal year ended January 31, 2011 Filed April 27, 2011 Form 10-Q/A for the fiscal period ended July 31, 2011 Filed September 20, 2011 File No. 0-51190 Per conversation with Mr. Mew, we are requesting an additional 10 days for our response to your comment letter mentioned above.Our response will be made on or before November 8, 2011. Thank you. Sincerely, /s/ Michael A. Zahorik Michael A. Zahorik Chief Executive Officer Chief Financial Officer
